Order entered January 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01410-CV

                             IN RE NUSRAT PERVEEN, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06933

                                            ORDER
       On December 22, 2017, the Court abated this cause following notification that a petition

for bankruptcy concerning relator Nusrat Perveen had been filed in the United States Bankruptcy

Court for the Northern District of Texas. Relator has informed the Court that the bankruptcy

court lifted the automatic stay on January 5, 2018.          Relator requests that this proceeding

continue. We treat relator’s request as a motion to reinstate this proceeding.

       Because the stay has been lifted, the Court GRANTS the motion to reinstate, LIFTS the

Court’s December 22, 2017 abatement, and DIRECTS the Clerk of the Court to return this cause

to the Court’s active docket. See TEX. R. APP. P. 8.3(a).



                                                       /s/    ROBERT M. FILLMORE
                                                              JUSTICE